Ryan, C. J.
This case was not argued for the respondent *320The brief of the appellant proceeds upon the assumption that the same rule of decision must prevail upon the common law certiorari in this case, as upon an appeal; and relies on Carney v. Doyle, 14 Wis., 270; Mock v. Erdmann, 28 id., 113; and Detling v. Weber, 29 id., 5 59.
We think that this is a mistaken view of the case. We know of no case in which it has been held that the statutory rule of decision upheld by those cases on appeals within sec. 218, ch. 120, R. S., is the rule on a common law certiorari.
We have no means of knowing what was the ground on which the court below proceeded, but it appears to us that the language of Mr. Justice PAINE in Stokes v. Knarr, 11 Wis., 389, is express authority for the judgment which it rendered.
If we are to abide by the rule in Carney v. Doyle, Mock v. Erdmann, and Detling v. Weber, and at the same time adopt as the law the reasoning in Stokes v. Knarr, we should have two essentially and materially different rules of decision, in precisely the same cases, the one on appeal and the other on certiorari. This we are not willing to sanction, if we can avoid it.
This court has repeatedly held, as the law undoubtedly is, that a common law certiorari reaches questions of jurisdiction only, and not matters of error, in causes before justices of the peace. Tallmadge v. Potter, 12 Wis., 317; Taylor v. Wilkinson, 22 id., 40; Owens v. State, 27 id., 456; Baizer v. Lasch, 28 id., 268; State v. Huck, 29 id., 202; Milwaukee Iron Co. v. Schubel, id., 444; Hauser v. State, 33 id., 678.
In Stokes v. Knarr, the opinion concedes the general principle, but holds that the writ “ is not confined to cases where there is an entire want of jurisdiction, but may be resorted to where, having jurisdiction of a proceeding, those (inferior) tribunals make an order or judgment which exceeds their powers.” And, as within this view, it proceeds to argue that a justice of the peace, who, having rendered judgment for a plaintiff and proceeding to tax his costs, includes in them the fees of the defendant’s witnesses, so far exceeds his jurisdiction; *321and that such excess of jurisdiction may be corrected on a common law certiorari, by striking ou-t the excessive taxation.
It appears to us that this view cannot be maintained. We think that, in such a case, taxing for the plaintiff the costs of the defendant’s witnesses is as purely error, not jurisdictional, as taxing the costs of more witnesses than the plaintiff was entitled to charge, or taxing more fees for the plaintiff’s witnesses than they were entitled to receive, or otherwise taxing excessive costs for the plaintiff. As is said in the opinion, the justice had authority only to tax the costs of the. prevailing party; but when he so taxed costs which the prevailing party was not entitled to recover, he was not acting outside of his jurisdiction, but was only erring within his jurisdiction. We do not see why the argument in StoJces v. Knarr would not go equally to any error of amount, in damages or costs, in excess of the proper amount, which a justice of the peace may commit, in giving a judgment within his jurisdiction. We are compelled to hold that the opinion overlooks and tends to overturn the distinction between error and want of jurisdiction.
And we can find in no reported case any warrant for the assumption that, upon a common law certiorari, an appellate court will undertake to retax the costs in the inferior court, and then affirm the judgment, as seems to follow from the reasoning in Stokes v. Knarr. This court held otherwise in Dykens v. Munson, 2 Wis., 245.
And we have the less difficulty in disaffirming this doctrine in that case, because the point was not directly raised, and was not necessary to the judgment of the court.
We therefore hold that, on the certiorari in this case, the court below could inquire into the jurisdiction of the justice only, and could not review his errors; and that excessive taxation of .costs was error, not jurisdictional. And as the-return of the justice showed jurisdiction, it was the duty of the court below to affirm the entire judgment. But as this appeal brings before us so much only of the judgment of the *322circuit court as affirms the judgment of the justice as to costs, we can only affirm the judgment of the circuit court.
By the Court. — Judgment affirmed.